DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The Claims are objected to because of the following informalities:
In Claims 2-13, the term “A blood flow rate measurement system” should be replaced with – [[A]] The blood flow rate measurement system-- to clarify that a new blood flow rate measurement is not being claimed.
Appropriate correction is required and applicant should carefully review the Claims for any other informalities.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2015/0099989) in view of Vancaillie et al (US 5,709,670) (“Vancaillie”) and further in view of Garrison et al (US 2010/0185216) (“Garrison”) and further in view of SARNOFF et al ("The Potter electroturbinometer: an instrument for recording total systemic blood flow in the dog." Circulation Research 1.4 (1953): 331-336.) (“Sarnoff”).
Regarding Claim 1, while Kobayashi teaches a blood flow rate measurement system (Abstract), comprising: 
a catheter having a length and being configured to be inserted into a blood vessel of a living being ([0017] elongated member having a length, configured to be inserted into a blood vessel of a living being, [0039] catheter is the elongated member 2);
 a measuring device, responding to fluid flow through the blood vessel, generating a signal indicative of fluid flow through the blood vessel ([0036], [0040]), the measuring device connected to a signal generator (Fig. 1, [0056] flow velocity acquisition device);
a signal lead configured to carry the signal indicative of the flow speed, the signal lead being connected to the signal generator and extending along the catheter (Fig. 1, [0056] cable between the flow velocity acquisition device 11 / signal generator and the flow velocity measuring transducer 8 / the measuring device),
Kobayashi fails to teach the measuring device comprising:
a turbine proximate a distal end of the catheter and comprising at least one blade, the at least one blade being configured to rotate, relative to the catheter, in response to fluid flow through the blood vessel and at a rotational speed dependent at least in part on speed of the fluid flow through the blood vessel; 
a signal generator mechanically coupled to the turbine and configured to generate a signal indicative of the rotational speed of the at least one blade; and 
a signal lead configured to carry the signal indicative of the rotational speed of the at least one blade.
However Vancaillie teaches a fluid flow monitor (Abstract) comprising a turbine comprising at least one blade, the at least one blade configured to rotate, in response to fluid flow, and at a rotational speed dependent at least in part on speed of the fluid flow (Col. 4, L. 57 – Col. 5, L. 29, turbine-tachometer used to measure flow rate, which can be that of blood, wherein Garrison teaches that a mechanical rotation based sensing of fluid flow will use blades, and receives flow data from rotation speed: [0161]), configured to generate data indicative of the rotational speed of the at least one blade (Col. 4, L. 57 – Col. 5, L. 29).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the flow sensor of Kobayashi as a turbine-tachometer of Vancaillie as the application of a known technique for flow sensing (Vancaillie: turbine) to the known flow sensor (Kobayashi) ready for improvement to yield predictable results of a standardized means of gathering flow rate across implementations of the invention. Next, it would be obvious to note that a turbine-tachometer can be understood as a structure where the tachometer acts as a signal generator for the rotation of the turbine. Furthermore, Kobayashi’s detection of the cross sectional area enables the use of Vancaillie’s turbine-tachometer that requires the knowledge of a cross-sectional area. Finally, the use of a turbinometer to measure blood flow intravascularly has been confirmed by Sarnoff (Abstract, p335, Col. 2, “The  size  of the 3/8  inch  Electroturbinometer (60  by  11 by  11 mm.) is  such  as to  make  it feasible to attempt to enclose it entirely  within the  chest  together  with  the by-pass  connection used   to   make   it    register    total    systemic blood  flow.”).
Regarding Claim 2, Kobayashi, Vancaillie, Garrison, and Sarnoff teach the blood flow rate measurement system according to claim 1, wherein the signal generator comprises an electrical generator (See Claim 1 Rejection, Vancaillie’s turbine tachometer).
Regarding Claim 8, Kobayashi, Vancaillie, Garrison, and Sarnoff teach the blood flow rate measurement system according to claim 1, further comprising a tachometer as a signal generator (See Claim 1 Rejection, Vancaillie), the signal generator coupled to the signal lead and configured to measure the speed of the fluid flow through the blood vessel (See Claim 1 Rejection, Kobayashi), based on the signal indicative of the rotational speed of the at least one blade.
Regarding Claim 10, Kobayashi, Vancaillie, Garrison, and Sarnoff teach the blood flow rate measurement system according to claim 1, and Kobayashi further teaches wherein the signal lead is configured to extend along the catheter to a location outside the living being (Fig. 4).

Claim(s) 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Vancaillie and further in view of Garrison and further in view of SARNOFF and further in view of Juntunen et al (US 2008/0319330) (“Juntunen”).
Regarding Claim 3, while Kobayashi, Vancaillie, Garrison, and Sarnoff teach the blood flow rate measurement system according to claim 1, their combined efforts fail to teach wherein the signal generator comprises a magnet.
However Juntunen teaches that rotation based sensing system (Abstract, [0101]), wherein a tachometer comprises a magnet ([0101]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the rotation sensing of the turbine-tachometer of Kobayashi, Vancaillie, Garrison, and Sarnoff utilizing a magnet as taught by Juntunen as a known means for converting mechanical rotations into electrical data for the known rotation sensor ready for improvement to yield predictable results of a standardized means of gathering flow rate across implementations of the invention.
Regarding Claim 5, while Kobayashi, Vancaillie, Garrison, Sarnoff, and Juntunen teach the blood flow rate measurement system according to claim 3, and Garrison teaches that a system for measuring mechanical rotation may further comprise a Hall effect sensor to measure rotation (See Claim 1 Rejection)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform rotation sensing with a Hall effect sensor of Garrison to thus perform sensing wherein the magnet is configured to rotate, relative to the Hall effect sensor, in response to rotation of the at least one blade of the turbine-tachometer of Kobayashi, Vancaillie, Garrison, and Sarnoff as a known means for converting mechanical rotations into electrical data for the known rotation sensor ready for improvement to yield predictable results of a standardized means of gathering flow rate across implementations of the invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi  in view of Vancaillie and further in view of Garrison and further in view of SARNOFF and further in view of Juntunen and further in view of Wolfia, II (3,995,491) (“Wolfia”).
Regarding Claim 4, while Kobayashi, Vancaillie, Garrison, Sarnoff, and Juntunen teach the blood flow rate measurement system according to claim 3, their combined efforts fail to teach the system further comprising a coil, wherein the magnet is configured to rotate, relative to the coil, in response to rotation of the at least one blade.
However Wolfia teaches a rotation sensing system (Abstract) wherein mechanical rotation may be measured by the use of magnets and coils (Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the magnet-based rotation sensing of Kobayashi, Vancaillie, Garrison, Sarnoff, Juntunen utilizing the relationship between a magnet and coil as taught by Wolfia as a known means for converting mechanical rotations into electrical data for the known rotation sensor ready for improvement to yield predictable results of a standardized means of gathering flow rate across implementations of the invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Vancaillie and further in view of Garrison and further in view of SARNOFF and further in view of Carrick (US 2002/0088285).
Regarding Claim 6, while Kobayashi, Vancaillie, Garrison, and Sarnoff teach the blood flow rate measurement system according to claim 1, wherein the signal lead comprises first and second electrically conductive leads.
However Carrick teaches a tachometer-based system (Abstract) wherein the signal lead comprises first and second electrically conductive leads (Abstract, “The encased electronic digital bargraph tachometer is connected to the motorcycle electronic circuitry by a three wire electrical lead connection extending from the bottom of the upper handlebar clamp encasement.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to structure a signal lead of Kobayashi, Vancaillie, Garrison, and Sarnoff as multiple leads, as taught in Carrick as the application of a known configuration for transmitting tachometer data (Carrick) to known tachometer based sensing (Kobayashi, Vancaillie, Garrison, and Sarnoff) ready for improvement to yield predictable results of a standardized number of leads in a tachometer for suitable data gathering.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Vancaillie and further in view of Garrison and further in view of SARNOFF and further in view of Juntunen and further in view of Hoch (US 2011/0004198).
Regarding Claim 7, while Kobayashi, Vancaillie, Garrison, and Sarnoff teach the blood flow rate measurement system according to claim 1, their combined efforts fail to teach wherein the signal lead comprises an optical fiber.
However Juntunen teaches that rotation based sensing system (Abstract, [0101]), wherein a tachometer is an optical tachometer ([0102]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the rotation sensing of the turbine-tachometer of Kobayashi, Vancaillie, Garrison, and Sarnoff utilizing optical data as taught by Juntunen as a known means for converting mechanical rotations into electrical data for the known rotation sensor ready for improvement to yield predictable results of a standardized means of gathering flow rate across implementations of the invention.
Yet their combined efforts fail to teach wherein the signal lead comprises an optical fiber.
However Hoch teaches an optical-based medical device (Abstract) and further teaches that data from optical sensing may be transmitted by an optical fiber ([0043]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize an optical fiber of Hoch as the signal lead in Kobayashi, Vancaillie, Garrison, Sarnoff, and Juntunen as this would be the means to transmit data from an optical-based system that would arise from an optical tachometer of the turbine.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi  in view of Vancaillie and further in view of Garrison and further in view of SARNOFF and further in view of Kolin (US 3,757,773) and further in view of Krouse (US 2009/0134623).
Regarding Claim 9, while Kobayashi, Vancaillie, Garrison, and Sarnoff teach the blood flow rate measurement system according to claim 1, their combined efforts fail to teach wherein the at least one blade is radially collapsible.
However Kolin teaches a catheter-based flow sensor (Abstract) wherein the flow sensing structure may be collapsible as it is introduced into the subject (Abstract) and Krouse teaches a turbine-based system interacting with fluid (Abstract) wherein the turbine blades are collapsible ([0049]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the turbine blades of Kobayashi, Vancaillie, Garrison, and Sarnoff be made collapsible as taught by Krouse to facilitate introduction of the turbine-based flow measuring system into the blood vessel as taught by Kolin.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi  in view of Vancaillie and further in view of Garrison and further in view of SARNOFF and further in view of Zelenka et al (US 2015/0313453) (“Zelenka”).
Regarding Claim 11, while Kobayashi, Vancaillie, Garrison, and Sarnoff teach the blood flow rate measurement system according to claim 1, their combined efforts fail to teach the system  further comprising a duct configured to direct at least a portion of the fluid flow through the blood vessel toward the at least one blade; wherein the at least one blade is configured to rotate, relative to the catheter, at a rotational speed dependent at least in part on shape and size of the duct.
However Zelenka teaches a catheter with sensing capabilities (Abstract, [0020]) and further teaches the catheter may utilize a duct to direct at least a portion of fluid flow towards the transducer (0020]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add a duct configured to direct at least a portion of the fluid flow through the blood vessel as taught by Zelenka toward the at least one blade to the turbine sensing of Kobayashi, Vancaillie, Garrison, and Sarnoff as this ensures the turbine receives the desired blood flow to generate flow rate data. Examiner notes that in applying a duct to Kobayashi, Vancaillie, Garrison, and Sarnoff the blades of the turbine are inherently configured to rotate, relative to the catheter, at a rotational speed dependent at least in part on shape and size of the duct.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi  in view of Vancaillie and further in view of Garrison and further in view of SARNOFF and further in view of Zelenka and further in view of Kolin.
Regarding Claim 12, while Kobayashi, Vancaillie, Garrison, Sarnoff, and Zelenka teach the blood flow rate measurement system according to claim 11, wherein the duct is radially collapsible.
However Kolin teaches a catheter-based flow sensor (Abstract) wherein the flow sensing structure may be collapsible as it is introduced into the subject (Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the duct of Zelenka, guiding fluid flow, be structured as collapsible as taught by Kolin as this facilitates introduction of the turbine-based flow measuring system into the blood vessel.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi  in view of Vancaillie and further in view of Garrison and further in view of SARNOFF and further in view of Zelenka and further in view of Kolin and further in view of Jones et al (US 9,861,299) (“Jones”).
Regarding Claim 13, while Kobayashi, Vancaillie, Garrison, Sarnoff, Zelenka, and Kolin teach the blood flow rate measurement system according to claim 12, their combined efforts fail to teach wherein the duct is tapered.
However Jones teaches a medical device with a duct to direct flow (Abstract, Col. 9, L. 65 – Col. 10, L. 28) and further teaches this duct is tapered (Col. 9, L. 65 – Col. 10, L. 28).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the duct controlling flow of Zelenka can have a tapered construction as taught by Jones as a technique to actuate a desired function of fluid flow by the degree of tapering applied to the duct.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791